Citation Nr: 1402252	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  06-32 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability evaluation for diabetic neuropathy of the right upper extremity (major) prior to May 7, 2007; to an evaluation in excess of 10 percent from May 7, 2007, to March 17, 2009; and to an evaluation in excess of 30 percent from March 18, 2009.  

2.  Entitlement to an initial compensable disability evaluation for diabetic neuropathy of the left upper extremity (minor) prior to May 7, 2007; to an evaluation in excess of 10 percent from May 7, 2007, to March 17, 2009; and to an evaluation in excess of 20 percent from March 18, 2009.  

3.  Entitlement to an initial disability evaluation in excess of 10 percent for diabetic neuropathy of the right lower extremity prior to March 17, 2009; and to an evaluation in excess of 20 percent from March 18, 2009.  

4.  Entitlement to an initial disability evaluation in excess of 10 percent for diabetic neuropathy of the left lower extremity prior to March 17, 2009; and to an evaluation in excess of 20 percent from March 18, 2009.  

REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to July 1968.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection and assigned initial disability ratings for diabetic neuropathy of the bilateral lower and upper extremities.  In May 2007 and August 2009 rating decisions, the RO assigned "staged ratings" for each extremity for certain periods, as reflected on the first page of this decision.

The Board remanded these issues in February 2009 and April 2012 for evidentiary development; the case is now ready for adjudication.  The paper claims file and pertinent records in the paperless claims files on Virtual VA and the Veterans Benefit Management System (VBMS) have been considered.


FINDINGS OF FACT

1.  Prior to November 3, 2008, the Veteran's neuropathy in both upper extremities most nearly approximated mild incomplete paralysis of the median nerve.  

2.  Since November 3, 2008, the Veteran's neuropathy in both upper extremities has most nearly approximated moderate incomplete paralysis of the median nerve.  

3.  Prior to May 7, 2007, the Veteran's neuropathy in both lower extremities most nearly approximated mild incomplete paralysis of the sciatic nerve.  

4.  Since May 7, 2007, the Veteran's neuropathy in the lower extremities has most nearly approximated moderate incomplete paralysis of the sciatic nerve.  


CONCLUSIONS OF LAW

1.  Prior to May 7, 2007, the criteria for an initial 10 percent rating, but no higher, for diabetic neuropathy of the right upper extremity (major) have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Codes 8514-8516 (2013).

2.  From May 7, 2007, to November 2, 2008, the criteria for a rating in excess of 10 percent for diabetic neuropathy of the right upper extremity (major) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Codes 8514-8516 (2013).

3.  From November 3, 2008, to March 17, 2009, the criteria for a 30 percent rating, but no higher, for diabetic neuropathy of the right upper extremity (major) have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Codes 8514-8516 (2013).

4.  From March 18, 2009, forward, the criteria for a rating in excess of 30 percent for diabetic neuropathy of the right upper extremity (major) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Codes 8514-8516 (2013).

5.  Prior to May 7, 2007, the criteria for an initial 10 percent rating, but no higher, for diabetic neuropathy of the left upper extremity (minor) have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Codes 8514-8516 (2013).

6.  From May 7, 2007, to November 2, 2008, the criteria for a rating in excess of 10 percent for diabetic neuropathy of the left upper extremity (minor) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Codes 8514-8516 (2013).

7.  From November 3, 2008, to March 17, 2009, the criteria for a 20 percent rating, but no higher, for diabetic neuropathy of the left upper extremity (minor) have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Codes 8514-8516 (2013).

8.  From March 18, 2009, forward, the criteria for a rating in excess of 20 percent for diabetic neuropathy of the left upper extremity (minor) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Codes 8514-8516 (2013).

9.  Prior to May 7, 2007, the criteria for an initial rating in excess of 10 percent for diabetic neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2013).  

10.  From May 7, 2007, to March 17, 2009, the criteria for a rating of 20 percent, but no higher, for diabetic neuropathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2013).  

11.  From March 18, 2009, forward, the criteria for a rating in excess of 20 percent for diabetic neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2013).  

12.  Prior to May 7, 2007, the criteria for an initial rating in excess of 10 percent for diabetic neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2013).  

13.  From May 7, 2007, to March 17, 2009, the criteria for a rating of 20 percent, but no higher, for diabetic neuropathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2013).  

14.  From March 18, 2009, forward, the criteria for a rating in excess of 20 percent for diabetic neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Procedural Duties

Upon receipt of a complete or substantially complete application for benefits, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The Veteran's claims arise from the initial ratings assigned after awards of service connection in a May 2006 rating decision.  He was afforded adequate notice as to his service connection claims, including the evidence and information to establish a disability rating and effective date, in letters dated in February 2006, October 2006, and March 2009.  See Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  No additional notice was required as to downstream elements such as the disability evaluation.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Nevertheless, these letters also advised the Veteran of the applicable diagnostic codes and the requirements to establish an increased rating.  Any timing defect was cured by the subsequent readjudication of the Veteran's claims, including in an August 2013 supplemental statement of the case.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Concerning the duty to assist, all identified, pertinent, available medical evidence was obtained, including VA treatment records dated through August 2013.  The Veteran was also afforded several VA examinations, most recently in November 2012, as directed in the most recent Board remand.  Further, a March 2009 VA examiner clarified that the Veteran's neurological symptoms are related to his service-connected neuropathy, as directed in the prior remand.  There is no argument or indication that the opinions are inadequate, or that the available evidence does not accurately reflect the severity of the Veteran's disabilities.

There is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's claims.  VA has satisfied its duties to inform and assist, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision.

II.  Merits of the Claims  

VA's percentage ratings are based on the average impairment of earning capacity as a result of service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology of the two conditions are not duplicative or overlapping.  38 C.F.R. § 4.14; Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999).

Under 38 C.F.R. § 4.124a, diseases of the peripheral nerves are rated on the basis of degree of paralysis, neuritis, or neuralgia.  The term "incomplete paralysis" indicates a degree of impaired function substantially less than the type of picture for "complete paralysis" given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  Id. at Note.  When the involvement is wholly sensory, the rating for incomplete paralysis should be for the mild, or, at most, the moderate degree.  Id.  Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by such organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Neuralgia characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

The Veteran had an accident after service in 1998 that required fusion in the cervical spine.  Nevertheless, the March 2009 VA examiner, as well as other examiners, has indicated that the Veteran's neurological impairments in the upper and lower extremities were related to his diabetic peripheral neuropathy, not to the car accident.  As such, the Veteran is entitled to compensation for all symptoms.  

To conserve space, the Board will first discuss the appropriate schedular ratings for each disability, followed by general considerations for increased rating claims. 



Upper extremities 

The Veteran's upper extremity neuropathies are rated under 38 C.F.R. § 4.124a, DC 8515, which pertains to the median nerve.  As the Veteran is right-hand dominant, the ratings for the major side will apply to the right upper extremity, and the ratings for the minor side will apply to the left upper extremity.  

Under DC 8515, complete paralysis of the median nerve will be assigned a 70 percent rating for the major side and a 60 rating for the minor side.  This requires evidence of the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of the index finger and feeble flexion of the middle finger, cannot make a fist, the index and middle fingers remain extended; cannot flex the distal phalanx of the thumb, defective opposition and abduction of the thumb, at right angles to the palm; flexion of the wrist weakened; pain with trophic disturbances.  Severe incomplete paralysis of the median nerve warrants a 50 percent rating for the major side and a 40 percent rating for the minor side.  Moderate incomplete paralysis warrants a 30 percent rating for the major side and a 20 percent rating for the minor side.  Mild incomplete paralysis warrants a 10 percent rating for both sides.  38 C.F.R. § 4.124a.  Neuritis and neuralgia of the median nerve are rated using these criteria under DCs 8615 and 8715.  Id.

For the period prior to November 3, 2008, the Board resolves doubt and finds that the Veteran had mild impairment bilaterally, but no higher, which warrants a 10 percent rating for the major and minor upper extremities under DC 8515.

Although the RO found that the Veteran's upper extremity symptoms did not rise to the level of mild impairment until the May 7, 2007, VA examination, the Board finds that the evidence also demonstrates mild impairment prior to that time.  

The Veteran complained of numbness and tingling in several fingers on both hands in a March 2006 VA examination, and in all fingers at the May 2007 and July 2008 VA examinations.  He could not open jars and, as of May 2007, he had started dropping things.  Motor strength measurements were 5/5 bilaterally in a March 2005 VA treatment record, 4/5 in the left upper extremity and 5/5 in the right upper extremity at the March 2006 VA examination, and 4/5 bilaterally at the May 2007 and July 2008 VA examinations.  In a March 2005 VA treatment record, bilateral deep tendon reflexes were reduced (measuring 1+) at the biceps and absent (measuring 0) at the brachioradialis; however, all reflexes were 2+ (or normal) at VA examinations in March 2006, May 2007, and July 2008.  Sensation was normal at the March 2006 VA examination, but decreased in the tips of the fingers and arms bilaterally at the May 2007 and July 2008 VA examinations.  

In sum, the Veteran had subjective numbness and tingling in the fingers of both hands throughout this period, with confirmation of sensory disturbances via testing in the fingers and arms in May 2007 and July 2008.  He did not complain of constant pain, or excruciating pain at any point.  The Veteran had slight or no motor strength impairment in testing, but difficulty opening jars and dropping items, and no muscle atrophy.  Although there were reduced or absent reflexes in March 2005, subsequent testing consistently showed normal reflexes.  As such, the March 2005 record was not reflective of the level of the Veteran's impairment during this period, and there was no loss of reflexes in either upper extremity.  These symptoms most nearly approximate mild incomplete paralysis in the upper extremities.  

The Board notes that the November 2012 VA examiner indicated that the radial, median, and ulnar nerves were affected at that time.  A higher rating of 20 percent would be available for mild incomplete paralysis of the radial nerve on either side under DC 8514, as opposed to 10 percent for mild impairment of the median and ulnar nerves under DCs 8515 and 8516.  See 38 C.F.R. § 4.124a.  

Nevertheless, the Veteran's symptomatology is most appropriately rated under the current code, DC 8515, for the median nerve.  Specifically, the Veteran complained of symptoms in the thumb and the pointer (index) and middle fingers during the March 2006 VA examination.  These digits are expressly contemplated by DC 8515.  Id.  Although the Veteran's symptoms had progressed to all fingers as of May 2007, there is no indication that the radial nerve was involved.  Therefore, a higher rating is not warranted under this alternate code.  Further, separate ratings under multiple codes would be impermissible pyramiding.  See 38 C.F.R. § 4.14.

From November 3, 2008, forward, the Board resolves doubt and finds that the Veteran had moderate impairment bilaterally, but no higher.  This warrants a 30 percent rating for the right (major) upper extremity, and a 20 percent rating for the left (minor) upper extremity under DC 8515 (as well as other codes).

The Veteran's representative indicated in a November 2008 brief that the Veteran stated on November 3, 2008, that his symptoms had increased since the last examination.  He stated that he now had essentially no sensation in the upper extremities and was unable to feel pain, such as if he cut himself.  

This statement is consistent with the March 18, 2009, VA examiner's findings that the Veteran had numbness in both hands and up to the left elbow, stating that there was "almost complete loss of feeling" in both hands.  The examiner also recorded reduced sensation to pinprick and light touch up to the elbows bilaterally.  The examiner summarized that the degree of sensory defect in the arms had "distinctly increased" since the prior examination.  The March 2009 VA examiner also found that the Veteran's grip strength in both hands was reduced by 30 percent.  Deep tendon reflexes were measured as 1/4 in the left arm and the wrists bilaterally, and 2/4 in the right arm.  The examiner found that there was no motor impairment, muscle wasting or atrophy, and no joints were affected in the upper extremities.

During a November 2010 VA examination, the Veteran reported difficulty using his right arm and hand due to weakness for approximately 1.5 months, with problems picking up items and daily pain.  Testing showed severe loss of grip of the right hand and severe weakness of the right arm, and the right arm and hand were numb when compared to the left.  Reflexes were 0 to 1+ bilaterally.  The examiner found no muscle atrophy or spasm, and normal range of motion of the wrists.  The examiner stated that the etiology for the recently increased right arm symptoms was unclear, but it was less likely related to the Veteran's peripheral neuropathy.

The November 2012 VA examiner recorded moderate numbness in both upper extremities.  Testing showed normal strength (measured 5/5) with grip, pinch, and flexion and extension of all joints.  Deep tendon reflexes were reduced bilaterally, measuring 1+ at all levels.  Cold sensation was decreased, but all other sensations were normal.  There was no muscle atrophy.  This examiner summarized that the Veteran had moderate incomplete paralysis of the radial, median, and ulnar nerves. 

In sum, the Veteran's bilateral upper extremity symptoms since November 3, 2008, most nearly approximated moderate incomplete paralysis.  There were individually severe symptoms at times, such as an almost complete loss of feeling in the hands, as noted by the March 2009 examiner; however, there was only moderate numbness and decreased cold sensation in November 2012.  Although there was reduced grip strength bilaterally in March 2009, and severe grip reduction and weakness on the right side in November 2010, motor strength and grip were normal in November 2012.  The Veteran's upper extremities must be rated based on overall impairment.  There was no muscle atrophy and, although there was relatively constant pain, he did not report any episodes of excruciating pain.  Further, while the Veteran's reflexes were consistently reduced, and intermittently absent, there was no complete loss of reflexes.  The Veteran retained significant function, with no indication of any fixed positions of the fingers, hands, or arms.  His symptoms did not more nearly approximate severe incomplete paralysis or complete paralysis of the affected nerves.  See 38 C.F.R. §§ 4.123-4.124a, DCs 8514-8516. 

Lower extremities 

The Veteran's lower extremity neuropathies are rated under 38 C.F.R. § 4.124a, DC 8520, which pertains to the sciatic nerve.  

Under DC 8520, an 80 percent rating will be assigned where there is complete paralysis of the sciatic nerve, where the foot dangles and drops, there is no active movement possible of muscles blow the knee, and flexion of the knee is weakened or (very rarely) lost.  A 60 percent rating is warranted where there is severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  A 40 percent rating is warranted for moderately severe incomplete paralysis.  A 20 percent rating is warranted for moderate incomplete paralysis.  A 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a.  

For the period prior to May 7, 2007, the Board finds the Veteran had mild impairment of the sciatic nerve in both lower extremities.  As such, an initial rating in excess of the current 10 percent rating is not warranted under DC 8520.  

During this period, the Veteran complained of achy pain in the calves, numbness, and tingling from the knees down through the feet.  Testing confirmed decreased sensation at the tips of the toes and the base of the feet.  Nevertheless, the Veteran retained significant function in both lower extremities.  Testing showed no motor strength impairment (with measurements of 5/5), and deep tendon reflexes at the knees and ankles were normal (with measurements of 2+).  The Veteran did not complain of excruciating pain at any point, there was no muscle atrophy.  See, e.g., March 2006 VA examination report; March 2005 and May 2006 VA treatment records.  As such, the Veteran's symptoms during this period did not more nearly approximate moderate incomplete paralysis or higher of the sciatic nerve in either lower extremity.  See 38 C.F.R. §§ 4.123-4.124a, DC 8520.

For the period beginning May 7, 2007, however, the Board resolves doubt and finds that the Veteran had moderate impairment, but no higher, of the sciatic nerve in both lower extremities, which warrants a 20 percent rating under DC 8520.

Although the RO found that the Veteran's symptoms did not rise to the level of moderate impairment until March 18, 2009, the Board finds that the evidence demonstrates moderate impairment as of the May 7, 2007, VA examination.  

At the May 7, 2007, VA examination, the Veteran continued to complain of numbness and tingling from the knees down through the feet, and testing showed decreased sensation in the toes and the bottoms of the feet.  There were also new symptoms of slight motor impairment (measuring 4/5), and reflexes that were decreased at the knees (measuring 1+) and absent at the ankles (measuring 0).  

Shortly thereafter, a VA treatment record on May 24, 2007, indicates that the Veteran was insensate to the left mid-foot and in the right toe.  In April 2008, a VA provider found normal sensation to monofilament in the feet, but there was no sensation to the mid-calf level bilaterally.  The July 2008 VA examiner, however, recorded almost identical symptoms and findings as the May 2007 VA examiner.  

The Veteran's representative indicated in a November 2008 brief that the Veteran stated on November 3, 2008, that his symptoms had increased since the last examination.  He stated that he now had essentially no sensation in the lower extremities and was unable to feel pain, such as being bitten by fire ants.  

This statement is consistent with the March 18, 2009, VA examiner's findings that the Veteran had decreased sensation in the entirety of both legs, and "almost complete loss of feeling" in both legs.  The examiner summarized that the degree of sensory defect in the legs had "distinctly increased" since the prior examination.  Reflexes measured 1/4 at the knees and trace at the ankles.  There was no motor impairment, muscle wasting or atrophy, and no joints were affected.

An August 2009 VA treatment record reflects no sensation to vibration or monofilament in both feet, and reduced deep tendon reflexes.  In a November 2009 VA treatment session, the Veteran had no sensation to the knees bilaterally.

During a November 2010 VA examination, the Veteran reported daily pain in the legs, feet, and ankles, as well as daily and constant numbness and tingling in the feet and legs to the knees.  Testing showed that the left leg was weaker than the right leg, and there was decreased sensation from the knees down.  Deep tendon reflexes were absent in the knees and ankles.  There was no muscle atrophy.  

VA treatment records in March 2011 noted that a diabetic foot examination showed neuropathy or no sensation in the distal half of the palmar surface of both feet.  

The November 2012 VA examiner recorded moderate numbness in both lower extremities.  Testing showed normal strength (measured 5/5) with flexion and extension of all joints.  Deep tendon reflexes were reduced (measuring 1+) at the knees and absent at the ankles.  Cold sensation was decreased bilaterally, and other sensations were decreased at the ankles, lower legs, feet, and toes.  There was no muscle atrophy.  This examiner summarized that there was moderate impairment.  

In sum, the evidence showed consistently decreased reflexes in the knees and absent or trace reflexes in the ankles starting May 7, 2007.  Although the Veteran had no knee reflexes in November 2010, they measured 1 or 1+ at all other times, including at a subsequent VA examination in November 2012.  There was only slight motor strength impairment, with no evidence of muscle atrophy.  The Veteran had sensory disturbances including tingling and subjective numbness, which was intermittently confirmed via testing showing reduced or absent sensation in the legs from the knee down, in various parts of the feet, and in the toes.  Although the March 2009 examiner stated that the degree of "sensory defect" had distinctly increased since the last evaluation, noting a nearly complete loss of feeling in the legs, this is only one of the symptoms that must be considered.  Further, in the most recent VA examination, the Veteran had reduced, but not absent, sensation at all levels.  The Veteran consistently reported pain in the lower extremities, but he did not describe any episodes of excruciating pain.  Although the Veteran used a wheelchair, cane, and electric scooter at various times, he also has osteoarthritis of the knees ankles and a low back disorder; the evidence does not reflect that he requires these devices due solely to his diabetic neuropathy.  There is no indication of complete paralysis, and this evidence most nearly approximates moderate incomplete paralysis of the sciatic nerve bilaterally.  See 38 C.F.R. §§ 4.123-4.124a, DC 8520.  

General considerations

All potentially applicable diagnostic codes have been considered in determining the appropriate ratings.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The Veteran has repeatedly reported that his symptoms have progressively worsened since onset in 1996, which is consistent with the assignment of staged ratings.  Further staging is not warranted, however, as the Veteran's symptomatology was relatively stable during the various periods, and any increases were not sufficient for a higher rating as discussed above.  See Fenderson, 12 Vet. App. at 126-127.

There is no need for extraschedular referral under 38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008) (discussing the three-pronged analysis to determine whether extra-schedular referral is necessary under § 3.321).  Briefly, the Veteran has complained of varying degrees of pain, numbness, and tingling in the upper and lower extremities, with objective testing showing decreases in sensation and function as summarized above.  This symptomatology is contemplated by the schedular rating criteria; therefore, the rating schedule is adequate, and it is not an exceptional or unusual disability picture.  Moreover, there were no related factors such as marked interference with employment or frequent periods of hospitalization during the period on appeal.  While the Veteran's disabilities affected his past employment through 1996, such interference is addressed by the assigned ratings.  See 38 C.F.R. § 4.1 (schedular ratings are considered adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of the several grades of disability).  

The Veteran was previously awarded a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU), as well as special monthly compensation (SMC) for housebound status.  See February 2011 and July 2011 rating decisions.  As such, these issues need not be discussed herein.

The Veteran's claims have been granted to the extent described above based, in part, on application of the benefit-of-the-doubt doctrine.  The preponderance of the evidence, however, is against a rating in excess of those assigned herein for the indicated periods for the upper and lower extremities.  As such, reasonable doubt does not arise, and his claims must be denied in that respect.  38 C.F.R. § 4.3.  


ORDER

Prior to May 7, 2007, an initial 10 percent rating for diabetic neuropathy of the right upper extremity (major) is granted.  

From May 7, 2007, to November 2, 2008, a rating in excess of 10 percent for diabetic neuropathy of the right upper extremity (major) is denied.

From November 3, 2008, to March 17, 2009, a 30 percent rating for diabetic neuropathy of the right upper extremity (major) is granted.

From March 18, 2009, forward, a rating in excess of 30 percent for diabetic neuropathy of the right upper extremity (major) is denied.  

Prior to May 7, 2007, an initial 10 percent rating for diabetic neuropathy of the left upper extremity (minor) is granted.  

From May 7, 2007, to November 2, 2008, a rating in excess of 10 percent for diabetic neuropathy of the left upper extremity (minor) is denied.

From November 3, 2008, to March 17, 2009, a 20 percent rating for diabetic neuropathy of the left upper extremity (minor) is granted.

From March 18, 2009, forward, a rating in excess of 20 percent for diabetic neuropathy of the left upper extremity (minor) is denied.

Prior to May 7, 2007, an initial rating in excess of 10 percent for diabetic neuropathy of the right lower extremity is denied.  

From May 7, 2007, to March 17, 2009, a rating of 20 percent for diabetic neuropathy of the right lower extremity is granted.  

From March 18, 2009, forward, a rating in excess of 20 percent for diabetic neuropathy of the right lower extremity is denied.  

Prior to May 7, 2007, an initial rating in excess of 10 percent for diabetic neuropathy of the left lower extremity is denied.  

From May 7, 2007, to March 17, 2009, a rating of 20 percent for diabetic neuropathy of the left lower extremity is granted.  

From March 18, 2009, forward, a rating in excess of 20 percent for diabetic neuropathy of the left lower extremity is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


